   Case: 1:13-cv-04531 Document #: 270 Filed: 03/05/19 Page 1 of 6 PageID #:1150




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


ANGEL PEREZ, individually,        )
JUANITA BERRY and CALVIN COFFEY   )
on behalf of themselves and all other
                                  )
persons similarly situated        )
                                  )
Plaintiffs,                       )                    No. 13 C 4531
                                  )
vs.                               )                    Judge Dow
                                  )
CITY OF CHICAGO,                  )
EDMUND ZABLOCKI, Star #7505       )                    JURY DEMANDED
JOSEPH WAGNER, Star #9812         )
HERBERT BENTANCOURT, Star # 16976 )
MATHEW CLINE, Star #265           )
JOHN DOLAN, Star #7722            )
JORGE L. LOPEZ, Star #20298       )
SCOTT KRAVITZ, Star # 6554        )
CARLOS IGLESIAS III, Star #7859   )
Defendants.                       )


        PLAINTIFF BERRY AND COFFEY’S MOTION FOR CLASS CERTIFICAITON


       Plaintiffs Juanita Berry and Calvin Coffey, through counsel, Edelman, Combs, Latturner

& Goodwin, LLC, Law Offices of Jason Epstein, Law Offices of Scott T. Kamin, and Law Office

Of Phillip Brigham, LLC, respectfully moves this Court for an order, pursuant to Fed. R. Civ. P.

23(a) and 23(b)(2), (3), certifying this case as a class action, appointing Plaintiffs Berry and

Coffey as class representatives, and appointing Edelman, Combs, Latturner & Goodwin, LLC as

Lead Class Counsel and Law Offices of Jason Epstein, Law Offices of Scott T. Kamin, and Law

Office Of Phillip Brigham, LLC as Liason Class Counsel.


        Plaintiffs seek to certify two classes defined as:


                                                      1
     Case: 1:13-cv-04531 Document #: 270 Filed: 03/05/19 Page 2 of 6 PageID #:1151




        Class I (Detainee and Arrestee Class):          All natural persons detained or arrested by a

Chicago Police Officer where no public record of the detainment or arrest was created within a

reasonable amount of time from the initial detainment (Plaintiffs suggest one hour from the

initial detainment) and where no court order existed at the time of arrest or detainment sealing or

otherwise making the detainment or arrest confidential, beginning May 7, 2011 [two years prior

to the filing of this Complaint- Filed 5/7/13] to the present.

        Class II (Future Detainees and Arrestees Class): All persons who may in the future be

subject to the secret arrests described in Class One.


         Based on Defendants’ records in the FOIA litigation entitled Guardian News & Media,

 LLC v. Chicago Police Department, 15 CH 6157, in the Circuit Court of Cook County, and the

 testimony of the City of Chicago’s Rule 30(b)(6) representatives, as well as the testimony of

 officers operating out of Homan Square, the class size is estimated to exceed 5,000 individuals.


        Plaintiffs further requests that Edelman, Combs, Latturner & Goodwin, LLC be

 appointed as Lead Class Counsel, with Law Offices of Jason Epstein, Law Offices of Scott T.

 Kamin, and Law Office Of Phillip Brigham, LLC acting as Liason class counsel.


         In support of this motion, Plaintiffs state:


I.      NATURE OF THE CASE

        1.     Plaintiffs allege that they and members of the classes have been held and

interrogated at a facility that was not a normal police station, without any record of their arrest

being made in the official booking databases, and without access to legal counsel. (Plaintiffs’

Second Amended Complaint (“SAC”) ¶11). Plaintiffs allege the purpose of these secret arrests


                                                        2
   Case: 1:13-cv-04531 Document #: 270 Filed: 03/05/19 Page 3 of 6 PageID #:1152




and detentions is to “squeeze” information out of the detainees about crimes totally unrelated to

the stated reason for the initial detention, thereby coercing them into cooperating with the police

in investigating and arresting other individuals. (SAC ¶¶ 11, 12, 17, 65-66, 96, 128). Plaintiffs

further allege that it is an ongoing practice and policy of the City of Chicago, through the

Chicago Police Department, to arrest and detain individuals for this purpose. (SAC ¶¶ 16, 127).

          2.   Plaintiffs Coffey, and Berry seek to represent both Class I and Class II of Count I.

          3.   The individuals in Classes I and II are so numerous that joinder of all members is

impractical. Based on Defendants’ records and testimony, the Class I is estimated to exceed

5,000 individuals.

          4.   There are questions of law and fact common to the claims of Classes I and II.

Among these common questions are:

               a.      Whether the failure to make a public record of the detention and arrest of

an individual within a reasonable time violates constitutional rights;

               b.      Whether CPD policy and use of facilities other than District Police

Stations allows CPD to detain citizens for prolonged periods of time, incommunicado, as alleged

herein;

               c.      Whether there is a custom or practice within the CPD of misusing

facilities like Homan Square as alleged herein;

               d.      Whether the failure to make a public record of an arrest is unconstitutional

as (i) restricting freedom of speech by preventing detainees from communicating with their

lawyers and family, (ii) violating the Fourth Amendment, and (iii) Violating the right of habeas

corpus.

          5.   Plaintiffs Coffey and Berry will fairly and adequately represent the interests of the



                                                     3
   Case: 1:13-cv-04531 Document #: 270 Filed: 03/05/19 Page 4 of 6 PageID #:1153




class members. Plaintiffs do not have any claims which are antagonistic to the class members.

Plaintiffs have retained skilled counsel with experience in class action litigation to represent the

Classes.

       6.      Plaintiffs Coffey and Berry’s claims are typical of the claims of the class

members. Plaintiffs Coffey and Berry were detained at a facility other than a District Police

Station, without any public record of their detainment or arrest within an hour of the detainment,

and prevented from communicating with attorneys, family members or others about their

detainment and arrest.

       7.      A class action is a superior method of adjudicating this dispute. Individual cases

are not economically feasible. Given the nature of the claims asserted, many of the class

members will fear bringing claims on their own to assert their rights.

       8.      The Defendants have acted or refused to act on grounds generally applicable to

Class II, thereby making appropriate declaratory and injunctive relief and monetary damages

with respect to the class as a whole.

       WHEREFORE, Plaintiffs Berry and Coffey respectfully request that this Court order (1)

determining that this action may proceed as a class action, (2) approving Plaintiffs Berry and

Coffee as Class Representatives, and (3) appointing Edelman, Combs, Latturner & Goodwin,

LLC as Lead Class Counsel, and the Law Offices of Jason Epstein, Law Offices of Scott T.

Kamin, and Law Office Of Phillip Brigham, LLC as Liason Counsel for the Class.




                                                      4
   Case: 1:13-cv-04531 Document #: 270 Filed: 03/05/19 Page 5 of 6 PageID #:1154




                                             /s/ Cassandra P. Miller
                                            Cassandra P. Miller
                                            One of Plaintiffs’ Attorneys




Daniel A. Edelman
Cassandra P. Miller
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 South Clark Street, Suite 1500
Chicago, IL 60603-1824
(312) 739-4200
(312) 419-0379 (FAX)
Email address for service: courtecl@edcombs.com
Attorneys for Plaintiffs Coffey and Berry and the Putative Class

       Law Offices of Scott T. Kamin
       53 W. Jackson Blvd., Suite 430
       Chicago IL 60604
       (312) 322-0077
       Attorney for All Plaintiffs and the Putative Class

       Law Office of Jason Epstein
       190 S. LaSalle St., Suite 2100
       Chicago IL 60604
       (312) 869-2603
       Attorney for All Plaintiffs and the Putative Class




                                                   5
   Case: 1:13-cv-04531 Document #: 270 Filed: 03/05/19 Page 6 of 6 PageID #:1155




                                    CERTIFICATE OF SERVICE

               I, Cassandra P. Miller, hereby certify that on Tuesday, March 5, 2019 I caused a
true and accurate copy of the foregoing document to be filed via the courts CM/ECF online
system, which sent notice via email to all counsel of record.


                                                                   s/ Casandra P. Miller
                                                                   Cassandra P. Miller

Daniel A. Edelman
Cassandra P. Miller
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)
 (312) 419-0379 (FAX)




                                                    6
